In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2621 
CHONTEL M. MILLER, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

POLARIS LABORATORIES, LLC, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

             Appeal from the United States District Court for the 
              Southern District of Indiana, Indianapolis Division. 
          No. 1:11‐cv‐01004‐TWP‐DML — Tanya Walton Pratt, Judge. 
                                  ____________________ 

         ARGUED APRIL 1, 2015 — DECIDED AUGUST 13, 2015 
                    ____________________ 

  Before  WOOD,  Chief  Judge,  FLAUM,  Circuit  Judge,  and 
KENNELLY, District Judge.* 
    WOOD, Chief Judge. Chontel Miller began work as a sam‐
ple  processing  technician  at  Polaris  Laboratories  in  Indian‐
apolis  in  August  2009.  Judging  from  reports  of  her  daily 
productivity,  her  performance  left  something  to  be  desired. 

                                                 
      * Of the Northern District of Illinois, sitting by designation. 
2                                                         No. 14‐2621 

In April  2010, Miller was fired  for repeated failures to meet 
an average daily quota of 260 samples processed per day. Yet 
that is not the whole story. Miller, who is African‐American, 
asserts  that  during  her  employment  at  Polaris  she  suffered 
from  racial  discrimination  that  had  an  effect  on  her  work 
performance.  She  sued  Polaris,  contending  that  it  violated 
Title VII as well as 42 U.S.C. § 1981 in several ways. The dis‐
trict court granted summary judgment to Polaris. There is no 
doubt  that  this  is  a  close  case.  But  construing  the  record  in 
Miller’s  favor,  as  we  must  do,  we  conclude  that  Miller  has 
shown a genuine issue of material fact on both her discrimi‐
nation and retaliation claims. We therefore return the case to 
the district court for further proceedings.  
                                   I 
    Our account of the facts comes from the evidence Miller 
presented at summary judgment, taken in the light most fa‐
vorable to her. Miller started her job as a sample processor at 
Polaris  on  August  17,  2009;  she  was  the  only  African‐
American in her area. Her task was to review samples of var‐
ious fluids that customers submitted and record information 
about  them  in  a  computer  database.  Miller’s  direct supervi‐
sor  was  Rhonda  Ballard;  Ballard’s  supervisor  was  Debbie 
New.  Polaris  expected  Miller  to  process  an  average  of  260 
samples  a  day,  but  she  had  difficulty  meeting  that  number. 
In February 2010, Ballard wrote a performance appraisal re‐
port  for  Miller  analyzing  her  work  from  her  first  day 
through  the  end  of  2009.  Miller’s  average  of  22  samples 
logged  per  hour,  Ballard  wrote,  was  “much  lower  than  we 
would like to have her logging,” although Ballard acknowl‐
edged  that  Miller  had  “been  given  several  challenging  cus‐
tomers and has adequately logged those samples.” Her daily 
No. 14‐2621                                                           3 

average  of  123,  Ballard  wrote,  was  far  below  the  required 
number.  Ballard  concluded  the  appraisal  by  giving  Miller 
the  goal  of  260  samples  per  day  on  average  by  the  end  of 
March 2010. Miller did not meet this goal. 
    Not  long  after  Miller  began  working  at  Polaris,  Miller 
learned  from  her  fellow  processor  Amanda  Saperstein  that 
someone in her department—Saperstein was not sure who—
had  referred  to  Miller  as  “the  colored  girl.”  (Miller  testified 
that  Saperstein  told  her  that  Ballard  called  her  “the  colored 
girl.”) That day, September 18, 2009, Miller had an argument 
with  another  processor,  Sharon  Holmes,  according  to  a  re‐
port that New filed a few days later. The situation apparent‐
ly escalated. Miller complained in person to New’s supervi‐
sor,  Joe  Culp,  that  no  one  had  been  helping  her  finish  her 
work  that  day,  that  Holmes,  Ballard,  and  another  processor 
named  Gina  Kemp  were  racists,  and  that  someone  had 
called  her  “the  colored  girl.”  Culp  referred  Miller’s  com‐
plaint  to  the  company’s  department  of  human  resources, 
which interviewed Miller, Saperstein, Ballard, and other em‐
ployees.  The  investigation  did  not  resolve  who  made  the 
“colored girl” comment. From that point forward Ballard re‐
fused  to  train  and  even  to  talk  to  Miller.  Miller  complained 
several times to New about Ballard.  
    While  Miller  worked  at  Polaris,  at  least  one  employee 
aside from Miller heard other workers use racially derogato‐
ry  language  when  referring  to  Miller.  A  sample  processor 
named Bobbie Jo  Young testified that  Kemp was discussing 
Miller’s poor performance at work with Ballard and said, “It 
wouldn’t bother me if that stupid nigger bitch did not come 
back  here.”  Young  said  that  when  Kemp  made  this  com‐
ment,  Ballard  “laughed  and  said,  [‘]I’m  in  that  same  boat 
4                                                      No. 14‐2621 

with  you.[’]”  Young  also  witnessed  Kemp  “mix[ing]  up  a 
tray  before  she  gave  it  to  Chontel,”  and  Ballard  giving 
“Chontel  trays  that  were  more  difficult  that  [sic]  those  she 
gave  to  other  [sic]  white  employees.”  In  particular,  Young 
discussed  an  incident  that  occurred  after  the  September  18 
incident between Miller and Ballard. In that instance, Young 
testified, Ballard told Young not to take a particular tray be‐
cause  Ballard  intended  it  for  Miller,  telling  Young,  “[D]on’t 
you see what I’m trying to do here?” That tray, Young said, 
“was the hardest tray” because it had samples from “28 dif‐
ferent  customers”;  a  tray  containing  samples  from  multiple 
customers  “really  slows  you  down.”  (Young  also  testified 
that  she  understood  Ballard  to  be  saying  she  was  trying  to 
make Miller’s work harder.) In another instance, Young wit‐
nessed  Kemp  “unshuffling”  samples  on  a  tray  intended  for 
Miller and “taking them out of order.” Once Kemp realized 
that Miller could see her, Young testified, Kemp went back to 
the tray and “fixed” it, announcing that she knew “that bitch 
[Miller] is going to go complain.” 
    Miller  testified  that  she  spotted  Ballard  changing  the 
composition of the samples Miller was to process in order to 
make her job more difficult. On one occasion when she came 
back  early  from  lunch,  Miller  said,  she  “caught  [Ballard] 
moving my samples around in my trays.” At other times she 
“would end up with … just out‐of‐the‐blue samples that was 
[sic] not there” before she went to lunch. On a couple of oth‐
er  occasions,  Miller  caught  Kemp  and  Ballard  putting  sam‐
ples  into  Miller’s  tray  that  were  missing  labels.  This  too 
slowed down Miller’s work, because she had to research the 
samples  before  she  could  log  them  into  Polaris’s  systems. 
Otherwise, Miller testified, she was given samples from Po‐
laris accounts that took more time to work on because of the 
No. 14‐2621                                                           5 

paperwork involved, or  because the trays included samples 
from multiple customers. Sometimes, Miller said, she would 
resort  to  choosing  easier  samples  on  her  own  while  Ballard 
was at lunch in order to try to boost her numbers. 
    Miller’s  employment  at  Polaris  lasted  about  eight 
months; at no time did she meet Polaris’s productivity goals, 
although  there  was  some  improvement.  She  completed  a 
general  probationary  period  in  February  2010,  but  in  April 
2010,  she  was  again  placed  on  probation  for  poor  perfor‐
mance.  The  April  notice,  which  listed  Ballard  as  Miller’s 
“appraiser,”  pegged  Miller’s  average  number  of  samples 
logged  at  189. “Chontel  must speed  up her logging”  by  the 
end  of  April,  Ballard  wrote.  Miller’s  monthly  averages  for 
each  full  month  on  the  job  were  91,  135,  150,  149,  158,  161, 
189,  and  184;  her  overall  daily  average  was  147.  Miller  ex‐
ceeded  the  required  260  number  only  once:  her  second‐to‐
last day on the job, when she logged 288 samples. Two days 
later, on April 30, 2010, before Miller’s April probation tech‐
nically  had  ended,  New  along  with  chief  operating  officer 
Mark  Minges  and  human  resources  director  Chad  Ziegler 
terminated  Miller’s  employment.  They  cited  her  inadequate 
production numbers as the reason. In July 2011 Miller filed a 
complaint  in  the  Southern  District  of  Indiana,  alleging  race 
discrimination  and  retaliation  for  complaining  about  dis‐
crimination. 
    The district court initially granted only partial summary 
judgment for Polaris. It denied summary judgment to Polaris 
on Miller’s discrimination claim because it believed that Mil‐
ler had presented sufficient evidence under a cat’s paw theo‐
ry  of  a  causal  connection  between  the  racial  bias  of  Kemp 
and  Ballard  and  the  decision  of  Polaris  management  to  fire 
6                                                           No. 14‐2621 

Miller. It granted summary judgment for Polaris on Miller’s 
retaliation claim, concluding that Miller had no evidence in‐
dicating  that  she  was  treated  poorly  because  of  her  com‐
plaints  of  discrimination,  nor  that  the  stated  reason  for  her 
firing—her  poor  performance—was  pretextual.  Polaris 
moved for reconsideration of the court’s decision on Miller’s 
discrimination  claim,  arguing  that  Miller  had  no  evidence 
showing  that  manipulation  of  her  work  product  by  Ballard 
and  Kemp  “could  systematically  reduce”  her  output  over 
eight  months  of  employment.  The  district  court  was  per‐
suaded and ruled in Polaris’s favor on all counts; this appeal 
followed.  
                                    II 
    We  turn  first  to  Miller’s  employment  discrimination 
claim, which she brings under both 42 U.S.C. §§ 2000e‐2 and 
2000e‐5 and 42 U.S.C. §§ 1981 and 1981a. 
    A discrimination claim under Title VII or Section 1981 re‐
quires  a  plaintiff  proceeding  under  the  direct  method  of 
proof  to  raise  an  inference  through  direct  or  circumstantial 
evidence  that  discrimination  motivated  an  adverse  employ‐
ment action. Langenbach v. Wal‐Mart Stores, Inc., 761 F.3d 792, 
802 (7th Cir. 2014); see also Mintz v. Caterpillar Inc., 788 F.3d 
673,  679  (7th  Cir.  2015)  (same  standards  apply  in  Title  VII 
and Section 1981 claims). Miller has not offered any evidence 
that  the  actual  decisionmakers  at  Polaris  who  decided  to 
terminate  her  employment—Culp,  New,  and  Minges—
harbored  discriminatory  feelings  toward  her.  She  relies  in‐
stead on the so‐called cat’s paw theory of liability, the name 
of  which  is  derived  from  a  fable  we  have  recounted  before. 
See,  e.g.,  Smith  v.  Bray,  681 F.3d  888,  897  n.3  (7th  Cir.  2012). 
Liability for discriminatory action under this theory is prem‐
No. 14‐2621                                                           7 

ised  on  the  ability  of  the  culpable  actor  to  use  an  innocent 
decisionmaker  as  an  “unknowing  tool”  of  the  former’s  ani‐
mus.  Hutchens  v.  Chicago  Bd.  of  Educ.,  781 F.3d  366,  373  (7th 
Cir.  2015);  see  also  Staub  v.  Proctor  Hosp.,  562 U.S.  411,  422 
(2011) (“[I]f a supervisor performs an act motivated by [dis‐
criminatory]  animus  that  is  intended  by  the  supervisor  to 
cause  an  adverse  employment  action,  and  if  that  act  is  a 
proximate cause of the ultimate employment action, then the 
employer is liable.” (citation and footnote omitted)). An em‐
ployer is liable under Title VII or Section 1981 when “a non‐
decision‐making employee with discriminatory animus pro‐
vided  factual  information  or  input  that  may  have  affected 
the adverse employment action.” Matthews v. Waukesha Cty., 
759 F.3d 821, 829 (7th Cir. 2014). In cat’s paw cases, we regard 
the  biased  subordinate’s  actions  as  direct  evidence  of  dis‐
crimination.  Nichols  v.  Mich.  City  Plant  Planning  Dep’t, 
755 F.3d 594, 600 (7th Cir. 2014). 
     The present case is one in which the reason for firing the 
employee  is  straightforward  at  first  glance.  Miller  was  sup‐
posed to log an average of 260 samples per day; she consist‐
ently came up short; and so she was fired. End of case, Pola‐
ris  says:  its  decision  to  fire  Miller  “was  the  direct  conse‐
quence”  of  her  poor  performance.  Miller  does  not  fight  the 
numbers; she says instead that she was set up to fail, for ra‐
cially  discriminatory  reasons.  Ballard  and  Kemp,  she  con‐
tends,  acting  upon  their  racial  animus,  intended  to  cause 
(and did cause) Miller’s termination through tampering with 
her work, among other tactics. The nominal decisionmakers 
at  Polaris  accepted  the  numbers  unquestioningly,  unaware 
that Miller’s ability to meet her quota had been sabotaged.  
8                                                        No. 14‐2621 

    Miller cannot prevail on this theory unless she can show 
a dispute of fact on the question whether Ballard and Kemp’s 
actions  were  motivated  by  racial  animus.  Construing  the 
facts in Miller’s favor, we conclude that she has passed that 
hurdle. There is evidence in the record from both Miller and 
Miller’s  coworker  Young  that  Ballard  and  Kemp  displayed 
discriminatory  feelings  toward  Miller.  Kemp’s  “stupid  nig‐
ger bitch” comment obviously qualifies, considering Young’s 
testimony  that  it  could  only  have  been  intended  for  Miller, 
the  sole  African‐American  processor  in  the  workplace  and 
the person whose performance Miller and Ballard were dis‐
cussing  at  the  time.  According  to  Young,  Ballard  explicitly 
concurred with this statement, laughing and saying that she 
was “in the same boat” with Kemp. Polaris’s sole response to 
this  allegation  at  oral  argument  was  to  contend  that  Miller 
was not aware of this comment at the time. That may be so, 
but it has nothing to do with whether Ballard and Kemp ac‐
tually  harbored  discriminatory  animus.  There  is  also  the 
“colored  girl”  comment,  which  Miller  attributes  to  Ballard. 
Although  Saperstein,  the  coworker  who  told  Miller  about 
the  comment,  testified  that  she  did  not  know  who  said  it, 
Miller herself testified that Saperstein reported Ballard as the 
speaker. This evidence is sufficient to show a dispute of fact 
as  to  whether  Ballard  and  Kemp  displayed  (and  thus  pos‐
sessed) racial animus toward Miller. 
   The more difficult question is whether Ballard and Kemp 
took  actions  that  proximately  caused  Miller’s  termination. 
Miller insists that her inability to hit the 260 mark during her 
employment at Polaris was the result of Ballard’s sabotage of 
her  work  as  well  as  Ballard’s  refusal  to  help  and  train  her. 
Polaris responds that even if Ballard sabotaged Miller’s work 
on certain occasions and failed to train her, that alone cannot 
No. 14‐2621                                                          9 

possibly  explain  the  consistently  low  numbers.  In  other 
words,  Polaris  argues,  Miller  cannot  possibly  show  that  the 
sabotage was “systematic.” But Miller does not have to prove 
systematic  tampering  at  this  point;  she  need  only  produce 
evidence  that  raises  an  inference  that  such  tampering  oc‐
curred to such an extent that it torpedoed her output. 
     In  order  to  meet  that  burden,  Miller  provides  evidence 
from  her  coworker  Young  and  from  her  own  sworn  state‐
ments  that  one  way  in  which  Ballard  and  Kemp  sabotaged 
Miller’s work was by deliberately creating trays for her that 
were  harder  to  complete  and  took  more  time.  There  is  the 
incident  in  which  Young  attempted  to  take  a  tray  that  ap‐
peared to have more time‐consuming samples on it, but Bal‐
lard told her it was for Miller, asking Young, “Don’t you see 
what  I’m  trying  to  do  here?”  A  trier  of  fact  could  draw  an 
inference  from  this  exchange  that  Ballard,  from  whom 
Young  had  overheard  racist  comments,  was  acting  on  that 
animus to make Miller’s work more difficult. And Young tes‐
tified about another incident in which Kemp tampered with 
a tray intended for Miller only to reverse her tampering once 
she  was  aware  Miller  had  seen  her.  Miller  testified  about 
other  occasions  in  which  she  would  return  from  lunch  or  a 
break  and  catch  Kemp  or  Ballard  manipulating  samples  on 
her trays. 
    Polaris argues that “mathematical certainty” underlies its 
assertion  that  Ballard  and  Kemp  could  not  have  meddled 
with Miller’s output to the extent that it caused her poor re‐
sults. But that argument is based on the assumption that Bal‐
lard  and  Kemp  manipulated  Miller’s  work  only  three 
times—times  at  which  they  were  actually  seen  by  others—
and  there  is  no  reason  to  make  that  assumption.  A  trier  of 
10                                                       No. 14‐2621 

fact  might  draw  that  conclusion,  but  it  equally  might  find 
that the observed incidents were part of a larger pattern. At 
summary  judgment,  we  must  draw  the  latter  inference,  es‐
pecially in light of the evidence of Ballard and Kemp’s racial 
epithets  (which  at  this  stage  we  must  assume  they  uttered, 
although we appreciate the fact that they have denied saying 
any  such  things).  Polaris  is  welcome  to  argue  to  a  jury  that 
the sabotage of Miller’s output would have had to be so ex‐
tensive as to be practically impossible; a jury may weigh that 
point  against  Miller’s  evidence.  But  we  are  not  the  ones 
charged with resolving this  matter; it  is for  the  trier  of fact. 
Polaris otherwise appears to think that the only way for cat’s 
paw liability to take effect in this case would be for Miller to 
prove that Ballard “hacked” Polaris’s own data system to re‐
duce  Miller’s  productivity  numbers  falsely.  No  one  is  argu‐
ing that. A jury reasonably could believe based on evidence 
in this record that Ballard expressed her animus more subtly, 
by  manipulating  the  inputs  in  a  way  that  dictated  Miller’s 
low output. 
    Polaris  also contends that Miller is misrepresenting how 
work among its sample processors is assigned. Primarily re‐
lying  on  an  affidavit  of  another  of  its  employees,  Terry 
Shotts,  Polaris  contends  there  is  no  such  thing  as  “harder” 
work among the sample processors. Shotts was the “opener” 
in  Miller’s  department  during  Miller’s  employment  there; 
she swore in an affidavit that a sample processor’s workday 
began  with  the  processor  making  “a  few  trays  of  their  own 
accounts so they could begin logging.” Then, Shotts said, she 
would open boxes of samples and arrange them by custom‐
ers  assigned  to  particular  sample  processors;  after  that,  all 
remaining  samples  were  placed  in  trays  and  put  on  a  front 
table  (Shotts  does  not  say  by  whom).  After  this  occurred, 
No. 14‐2621                                                            11 

“[s]ometimes  the  Sample  Processors  just  grabbed  whatever 
tray  they  desired,”  Shotts  said,  “and  other  times  I  would 
pass  them  out.”  Each  processor  had  four  of  the  same  ac‐
counts, but she would not know what accounts other proces‐
sors “logged on a given day,” nor would she know the “es‐
timated difficulty of samples.” Shotts left this last statement 
at that; she did not back it up with any explanation. Her af‐
fidavit thus did not exclude the possibility that Ballard tried 
to  saddle  Miller  with  trays  requiring  more  paperwork. 
Shotts  admitted  that  the  difficulty  of  the  paperwork  can  be 
ascertained by removing it from a carton of samples. Shotts 
also  conceded  that  Ballard  would  sometimes  assist  her  in 
composing trays of samples. 
    In all, Shotts’s account (and Saperstein’s, which Polaris al‐
so  cites)  is  just  evidence  on  Polaris’s  side  of  the  balance.  It 
does  not  foreclose  Miller’s  and  Young’s  contentions  about 
Ballard’s and Kemp’s manipulation of Miller’s work. It is not 
as if, for example, Shotts had total control over the samples. 
In any event, whether Shotts or Miller is correct is a question 
for  a  factfinder.  We  also  note  that  Miller  asserts  that  other 
actions  by  Ballard  also  contributed  to  her  low  output,  such 
as Ballard’s failing to answer Miller’s questions, forcing Mil‐
ler to waste time by leaving her workspace to pose her ques‐
tions  to  New.  A  factfinder  is  entitled  to  hear  Shotts’s  state‐
ments on how work is performed at Polaris  and compare it 
to Miller’s and Young’s accounts of tampering. A trial is also 
the  time  for  Miller  to  present  statistics  such  as  those  in  her 
reply  brief,  which  (the  trier  of  fact  may  conclude)  support 
the  possibility  that  she  was  indeed  assigned  harder  work 
than some other processors. 
12                                                     No. 14‐2621 

    It  may  be  difficult  to  marshal  evidence  that  coworkers 
and lower‐level supervisors harbored discriminatory animus 
against  a  plaintiff  and  thwarted  her  ability  to  perform  her 
work effectively, and it may be even harder to show that this 
is  what  lies  behind  a  decisionmaker’s  adverse  job  action. 
Taking  the  summary  judgment  record  in  the  light  most  fa‐
vorable to Miller, however, as we must, we conclude that she 
has  made  it  over  the  line.  Although  Polaris  has  some  evi‐
dence that Miller’s work could not have been manipulated to 
the  extent  she  claims,  it  is  not  ironclad.  We  cannot  simply 
eyeball the numbers, as Polaris urges, and decide that Miller 
could  not  have  made  up  the  difference  in  her  productivity 
absent sabotage from Ballard and Kemp. Miller has demon‐
strated a dispute of material fact on her discrimination claim.  
                                III 
     We  briefly  address  Miller’s  retaliation  claim,  on  which 
the  district  court  also  granted  summary  judgment  in  Pola‐
ris’s favor. In pursuing such a claim under Title VII using the 
direct  method  of  proof,  “plaintiffs  must  offer  evidence  of 
three  elements:  (1)  they  engaged  in  protected  activity,  (2) 
they suffered adverse employment actions, and (3) there was 
a  causal  connection  between  the  protected  activity  and  the 
adverse  employment  actions.”  Castro  v.  DeVry  Univ.,  Inc., 
786 F.3d  559,  564  (7th  Cir.  2015).  We  may  either  proceed 
through these factors one by one, or else “ask the fundamen‐
tal  question  directly—could  a  reasonable  trier  of  fact  infer 
retaliation?” Id. A cat’s paw theory of liability may apply to a 
retaliation claim. See Smith, 681 F.3d at 897–98. 
    Miller can establish that she engaged in a protected activ‐
ity by complaining to New and then Culp on September 18, 
2008,  after  Ballard  (or  someone  in  the  department)  had 
No. 14‐2621                                                           13 

called her “the colored girl.” She also has evidence of racially 
charged  language  from  Kemp  and  Ballard.  Her  accusation 
prompted  an  investigation  of  the  relevant  parties.  In  the 
course  of  that  inquiry,  both  Kemp  and  Ballard  were  inter‐
viewed.  Both  Miller  and  Young  testified  that  Ballard’s  and 
Kemp’s  subsequent  manipulation  of  Miller’s  work  occurred 
after  the  September  18  incident.  Admittedly,  neither  Miller 
nor Young placed precise dates on the treatment they allege. 
But  given  the  evidence  of  discriminatory  statements  by 
Kemp and Ballard, the timing and content of the poor treat‐
ment  is  sufficient  to  raise  the  inference  that  Ballard  and 
Kemp were responding to Miller’s report to New and Culp. 
It is not beyond any dispute of material fact whether the ac‐
tions of these workers kept Miller’s productivity scores arti‐
ficially low. In that sense this case differs from Jajeh v. County 
of  Cook,  678  F.3d  560  (7th  Cir.  2012),  in  which  there  was  far 
more  mathematical  and  factual  certainty  about  whether  an 
employee  would  have  received  a  sufficient  performance 
score  absent  discriminatory  meddling.  Finally,  it  is  undis‐
puted that Miller suffered an adverse action—the loss of her 
job—because of her low numbers.  
   Given  this  evidence,  Miller  has  adequately  advanced  a 
dispute of material fact on whether Kemp and Ballard retali‐
ated  against  her  for  the  September  18  incident.  This  claim, 
too, should be resolved by a finder of fact. 
                                   IV 
   We  REVERSE  the  judgment  of  the  district  court  and 
REMAND this case for proceedings consistent with this opin‐
ion.